The Honorable Gus Wingfield Auditor of State 230 State Capitol Little Rock, Arkansas 72201
Dear Mr. Wingfield:
This official Attorney General opinion is rendered in response to a question you have raised concerning the fee for 911 service. You have asked:
  Are persons and entities who are exempt from county or municipal taxes or utility franchise assessments subject to the 911 fee?
It is my opinion that persons and entities who are exempt from county or municipal taxes or utility franchise assessments are not subject to the 911 fee.
I base this conclusion on the unambiguous language of the Arkansas Public Safety Communications Act, which is codified at A.C.A. § 12-10-301
through -324. That Act requires that the fee for 911 service be imposed upon "service users." A.C.A. § 12-10-318(c)(5). The Act was amended by Act 810 of 1997, so as to state the following definition for the term "service user":
  Service user means any person, company, corporation, business, association, or party not exempt from county or municipal taxes or utility franchise assessments, who is provided telephone service or CMRS service in the political subdivision;
A.C.A. § 12-10-303(21), as amended by Acts 1997, No. 810, § 1 (emphasis added).
The above-quoted language is unambiguous. A person, company, corporation, business, association, or party who is exempt from county or municipal taxes or utility franchise assessments would not fall within the Act's definition of "service user." Because the 911 fee is imposed only upon "service users," as defined in the Act, the fee cannot be imposed upon these exempt parties, because they are not "service users." The Arkansas Supreme Court has held many times that statutory language that is unambiguous should be interpreted just as it reads. Ark. Dept. ofHuman Serv. v. Wilson, 323 Ark. 151, 913 S.W.2d 783 (1996).
Accordingly, I must conclude that parties who are exempt from county or municipal taxes or utility franchise assessments are not subject to the 911 fee that is imposed by the Arkansas Public Safety Communications Act because they are not "service users" within the meaning of the Act.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Suzanne Antley.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh